I am of the opinion that the judgment of the Franklin County Common Pleas Court should be affirmed and as a result must respectfully dissent from the majority decision.
I attach considerable significance to the four convictions for illegal sale of intoxicating liquor to minors, especially when coupled with testimony of the nature and kind offered by the Columbus Police Department.
My opinion as to the weight and admissibility of the evidence coincides with the written opinion of the court below. For these reasons I would affirm the judgment of the court below. *Page 91